 



Exhibit 10.2
First Amendment to Tissue Recovery Agreement between Osteotech, Inc. and
Community Blood Center d/b/a Community Tissue Services
     This First Amendment to the Tissue Recovery Agreement dated as of March 1,
2006 (the “Agreement”) between Osteotech, Inc., a Delaware corporation with
offices 51 James Way, Eatontown, New Jersey 07724 (“Osteotech”), and Community
Blood Center d/b/a Community Tissue Services, an Ohio nonprofit organization
with offices at 349 South Main Street, Dayton, Ohio 45402-2715 (“CTS”), is
effective as of February 14, 2007 (the “Amendment Effective Date”). Capitalized
terms used and not otherwise defined in this First Amendment have the meanings
set forth in the Agreement.
     WHEREAS, the parties wish to amend the Agreement with regard to the amount
of Bone Tissue that CTS will deliver to Osteotech.
     NOW, THEREFORE, in consideration of the mutual covenants exchanged herein,
the parties agree as follows:

  1.   Section 1.1.1 (c) of the Agreement is hereby amended to delete the second
sentence and replace it with “CTS shall endeavor to provide a minimum of
***** units of donor Bone Tissue per calendar month.”     2.   Exhibit C, Tissue
Reimbursement Fee Schedule, is hereby amended to change the fee to $*** per unit
of donor Bone Tissue as permitted under Section 1.1.2. of the Agreement.

     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
Amendment Effective Date.

                              Osteotech, Inc.       Community Blood Center
d/b/a Community Tissue Services    
 
                            By:         /s/ Sam Owusu-Akyaw       By:   /s/
Julia M. Belden                          
 
  Name:     Sam Owusu-Akyaw           Name:   Julia M. Belden    
 
                           
 
  Title:     Chief Executive Officer           Title:   Chief Financial Officer
   
 
                           

